Citation Nr: 1728696	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the left hand (claimed as frostbite).

2.  Entitlement to service connection for residuals of a cold injury to the right hand (claimed as frostbite).

3.  Entitlement to service connection for residuals of a cold injury to the left foot (claimed as frostbite).
	
4.  Entitlement to service connection for residuals of a cold injury to the right foot (claimed as frostbite).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION


The Veteran served on active duty during the Korean Conflict Era and Peacetime in the United States Army.  From October 1953 to October 1956 and from March 1957 to February 1960, the Veteran served honorably as a commended Airborne Division with service with the 82nd Airborne Division Artillery, Fort Bragg, NC.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which denied service connection for the residuals of frostbite.  

In May 2017, the Veteran and his wife appeared before the undersigned Veterans' Law Judge (VLJ) at a videoconference hearing.  During that hearing, the Veteran described the incident that he felt led to current cold injury residuals to all four extremities.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Through testimony at his May 2017 hearing, the Veteran claimed that he incurred frostbite injuries to all four extremities while completing one field training exercise on Fort Bragg, NC, in approximately March 1958.  

In May 2015, and again in August 2015, the RO denied the Veteran service connection for the residuals to frostbite.  The RO arrived at its conclusions because it could not identify an in-service incurrence of frostbite.

To grant service connection for a disability, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303(a).

In the present case, the Veteran has not been afforded a VA examination to determine the etiology of any current residual injury.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The Veteran has credibly reported exposure to cold temperatures during his service.  Specifically, he testified at his Board hearing that he was exposed to cold weather and rain with poorly designed boots and gloves.  He described one particular incident in about March 1958 where he was soaking wet in freezing conditions while performing field exercises while guarding a road to a howitzer position.  He reported that icicles hung off his helmet and his rifle felt like "solid ice."  He was advised by fellow soldiers to go to the command post to get warm as the command post had a small stove.  The next morning he returned to his barracks where he was covered in extra blankets to get warm.  He reported that he had current problems with his hands and feet being constantly cold and that he wears socks to bed and occasionally has to put on gloves at night to keep his hands warm.    

During his May 2017 hearing testimony, the Veteran indicated that he had brought his symptoms to the attention of a VA physician.  The Board observes that an October 2014 treatment record notes that the Veteran reported "sensation decreased bil on fingers and toes."  However, the VA physician did not provide a diagnosis or explanation for the Veteran's reported symptoms.  

As the Veteran has credibly reported being exposed to cold conditions during service and he has credibly reported symptoms such as feeling of cold and decreased sensation in his extremities, the Veteran should be afforded a VA examination to ascertain whether he has a current disability of his extremities that is related to his in-service cold weather exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO shall provide the Veteran proper VCAA notice and assistance, which is necessary for further development of his service-connected claims for residuals of a cold injury (claimed as frostbite).

2.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed residuals of any in-service cold injury.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The claims file, including a copy of this REMAND, must be made available to the examiner.

The examiner is requested:

a)  Identify any disability of the extremities that is currently manifested or that has been manifested at any time since November 2014.  In addressing this inquiry, the examiner is asked to address the Veteran's reports of decreased sensation and feelings of cold in his extremities.  

b)   For any disability of the extremities identified, please opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally related to service, to include as the result of a exposure to cold conditions during service.  

The examiner should set forth all examination findings, with a clear rationale for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

3.  Then, the RO must readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




